Citation Nr: 0016384	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

Whether the July 6, 1983 RO rating decision, denying service 
connection for a psychiatric disorder, should be revised or 
reversed on the grounds of CUE (clear and unmistakable 
error).

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1982 to May 1983.

In July 6, 1983 rating decision, the RO denied service 
connection for dysthymic disorder.  It was found that this 
condition preexisted the veteran's entry into service and was 
not aggravated by service.  The veteran was notified of the 
decision and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  A 
June 1993 RO rating decision determined that there was no new 
and material evidence to reopen the claim and notified him of 
this determination.  He did not appeal this decision.

In December 1994, the veteran submitted an application to 
reopen the claim for service connection for a psychiatric 
disability.  This appeal came to the Board of Veterans' 
Appeals (Board) from a June 1995 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a psychiatric 
disability.  In statements submitted in conjunction with the 
development of the veteran's application, he asserted that 
there was CUE in the July 6, 1983 RO rating decision, denying 
service connection for a psychiatric disability.  In May 
1998, the Board remanded the case to the RO for additional 
action.  In a January 2000 decision, the RO determined that 
there was no CUE in the July 6, 1983 RO rating decision.  The 
case was returned to the Board for consideration of the 
issues listed on the first page of this decision.

In the substantive appeal, the veteran requested a hearing 
before a member of the Board sitting at the RO (Travel Board 
Hearing).  Attempts by the RO to obtain information from the 
veteran with regard to the requested Travel Board Hearing 
have been unsuccessful because he moved and left no 
forwarding address.  In correspondence dated in May 2000, the 
representative noted that the veteran could not be located 
and requested that his appeal be sent to the Board.


FINDINGS OF FACT


1.  A July 6, 1983 RO rating decision determined that the 
veteran's dysthymic disorder preexisted his entry into 
service and was not aggravated by service, and denied service 
connection for this disorder.

2.  The evidence of record at the time of the July 6, 1983 RO 
rating decision reasonably supports the determination that 
the veteran had a preservice psychiatric condition that was 
not aggravated by service.

3.  The statutory and regulatory provisions for the 
establishment of service connection for dysthymic disorder 
were correctly applied in the July 6, 1983 RO rating 
decision.

4.  By an unappealed June 1993 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disability.

5.  Evidence received subsequent to the June 1993 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a psychiatric disability.

6.  The veteran has submitted competent medical evidence 
indicating that his current psychiatric disability may have 
had its onset in service and/or was aggravated by service.


CONCLUSIONS OF LAW

1.  The July 6, 1983 RO rating decision, denying service 
connection for a psychiatric disability did not contain CUE.  
38 U.S.C.A. § 5109A (West Supp. 1999); 38 C.F.R. § 3.105(a) 
(1999).

2.  The unappealed June 1993 RO rating decision, determining 
that there was no new and material evidence to reopen the 
claim for service connection for a psychiatric disability, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

3.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the July 6, 1983 RO Rating Decision, Denying 
Service Connection for a Psychiatric Disorder, should be 
Revised or Reversed on the Grounds of CUE

The veteran had active service from  March 1982 to May 1983.

In a July 6, 1983 RO rating decision, service connection for 
dysthymic disorder was denied.  It was found that this 
condition preexisted the veteran's entry into service and was 
not aggravated by service.  A review of this RO rating 
decision does not show consideration of the veteran's 
presumption of soundness at the time of entry into service 
except for defect noted when examined and accepted for 
service.  38 U.S.C.A. §§ 1111, 1137, previously 311 and 337, 
(West 1991).

The evidence of record at the time of the July 6, 1983 RO 
rating decision consisted of service documents, including 
medical records, and statements from the veteran.  The 
veteran alleged that he was treated for a psychiatric 
condition in service and the service medical records 
collaborated his statements.  The service medical records 
included the report of his medical examination for enlistment 
into service in December 1981.  The report of this 
examination did not show the presence of a psychiatric 
disability.  The service medical records revealed a history 
of preservice mental problems as reported by the veteran, and 
the service documents show that he underwent a medical board 
evaluation in April 1983.  The medical board evaluation noted 
his history of mental problems prior to service.  The past 
history was obtained from the veteran and was considered 
credible.  On psychiatric examination the veteran was found 
to have a sad effect, tearful at times, and a depressed mood.  
Mild psychomotor retardation was noted.  His conversation was 
goal-oriented and his stream of speech was normal.  His 
associations were intact.  He acknowledged suicidal ideation 
without plan or intention.  He denied hallucinations and no 
delusional material was elicited.  His cognitive functions 
were intact and his judgment was adequate.  His insight was 
fair.  He was admitted to the Psychiatric Service where he 
was interviewed individually and in group therapy.  The 
medical board opined that the manifestations of the veteran's 
psychiatric condition produced minimal interference with 
social adaptability and civilian industrial adaptability, and 
that he had received maximum benefits from service department 
hospitalization and that this treatment had not restored him 
to duty status.  A history of intermittent marijuana abuse 
and Peyronie's disease were noted.  He was recommended for 
separation from service due to dysthymic disorder that had 
preexisted entry into service and was not aggravated by 
service.  Other diagnoses were Peyronie's disease that 
existed prior to entry into service and intermittent 
marijuana abuse.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, previously 331, (West 1991); 
38 C.F.R. § 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137, 
previously 311 and 337, (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preserve disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153, previously 353, 
(West 1991); 38 C.F.R. § 3.306(a),(b) (1999).  A veteran 
seeking service connection by aggravation is not entitled to 
presumption of aggravation in service, where there was 
temporary worsening of symptoms, but the condition itself did 
not worsen.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The July 6, 1983 RO rating decision, denying service 
connection for a psychiatric disability, is final with the 
exception that it may be reversed or revised based on CUE.  
38 U.S.C.A. § 5109A, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1103 (1999).  The veteran asserts that there was CUE in 
the July 6, 1983 RO rating decision because the evidence did 
not clearly show that he had a psychiatric disability prior 
to service and that his statements alone are not sufficient 
to rebut the presumption of soundness at the time of entry 
into service except for disabilities noted at that time.

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The July 6, 1983 RO rating decision does not show 
consideration of the provisions of 38 U.S.C.A. §§ 1111, 1137, 
previously 311 and 337, with regard to the veteran's presumed 
soundness at entry into service, but this is an evidentiary 
rule, and when VA puts in evidence to the contrary, the 
presumption disappears.  Routen v. West, 142 F. 3d 1434 (Fed. 
Cir. 1998).  In this case, there is evidence to rebut the 
presumption that the veteran did not have a psychiatric 
disability at the time of entry into service.  He underwent a 
VA psychiatric examination by a medical board while in 
service who concluded based on the findings obtained on 
examination and a review of the veteran's service medical 
records that the veteran had dysthymic disorder that existed 
prior to his entry into service and that had not been 
aggravated by service.  While the veteran maintains that the 
evidence of the preservice psychiatric condition consisted of 
his lay statements only, this assertions is not correct 
because the evidence indicates that the medical board 
interviewed him individually and in group therapy, and based 
their conclusions on their observations and the information 
obtained from these interviews.  The evidence of record in 
July 6, 1983 reasonable supports the RO's determination that 
the veteran had a preservice psychiatric condition that was 
not aggravated by service.

In order for the veteran to prevail on his claim of CUE in 
the July 6, 1983 RO rating decision, he must submit evidence 
to show that the result would have been "manifestly 
different" where the alleged error not made.  Simmons v. 
West, 98-354 (U.S. Vet. App. May 12, 2000).  The Board finds 
no such error in this case.

The Board finds that the statutory and regulatory provision 
in existence at the time of the July 6, 1983 RO rating 
decision, denying service connection for a psychiatric 
disability, were correctly applied, and this decision did not 
contain CUE for failing to grant service connection for a 
psychiatric disability.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Psychiatric 
Disability.

Since the veteran did not submit a timely appeal to the June 
1993 RO rating decision, determining that there was no new 
and material evidence to reopen the claim for service 
connection for a psychiatric disability, the decision is 
final, but he may later reopen the claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the June 1993 RO rating to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran's psychiatric 
condition had its onset in service and, if present before 
service, whether it was aggravated by service).  For evidence 
to be new and material it must be of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the June 1993 RO rating 
decision, determining that there was no new and material 
evidence to reopen a claim for service connection for a 
psychiatric disability, consisted of statements from the 
veteran that he had a psychiatric condition in service and 
service medical records that showed the presence of a 
psychiatric disability.  Since then, he has submitted 
additional statements to the effect that he did not have a 
psychiatric disability prior to sevice.  This evidence is 
similar to his statements of record in June 1993 and not new.  
38 C.F.R. § 3.156(a).  A duplicate service medical record was 
also received, and such evidence is not new.  Also received 
was a private medical report dated in May 1995, in which the 
signatory, a physician, reveals treating the veteran for 
major depressive disorder and that based on information 
obtained at sessions with the veteran, opining to the effect 
that the veteran's depression could have had its onset in 
service or been aggravated while in service.  This medical 
evidence is of such significance that, alone or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability.  Hence, it is new and material.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

The question now for the Board to decide is whether the claim 
for service connection for a psychiatric disability is well 
grounded.  In order for a claim to be well grounded, various 
factors must be present.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  There must be competent evidence of a current 
disability (a medical diagnosis).  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  There must also be competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (lay or medical evidence) Layno v. Brown, 6 Vet. 
App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 
(1991); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence), 
Lathan v. Brown, 7 Vet. App. 359 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. 
Brown, 5 Vet. App. 36 (1993).  

The Board finds that the May 1995 private medical report 
shows that the veteran has a chronic psychiatric disability 
and an opinion that this condition could have had its onset 
in service or been aggravated by service.  This is competent 
medical evidence that raises the reasonable possibility of a 
valid claim for service connection for a psychiatric 
disability.  Under the circumstances, the veteran's claim for 
service connection for a psychiatric disability is well 
grounded.


ORDER

The July 6, 1983 RO rating decision did not contain CUE for 
failing to grant service connection for a psychiatric 
disability.

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability and 
this claim is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Since the Board has held that the claim for service 
connection for a psychiatric disability is reopened and well 
grounded, the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for a psychiatric disability prior to appellate 
consideration of this issue in order to ensure due process to 
the veteran, pursuant to the decision of the Court in Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition experience 
in service, VA should seek a medical opinion as to whether 
his current condition is in any way related to the condition 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of his 
current psychiatric disability, and to 
obtain an opinion as to the etiology of 
any psychiatric condition found.  The 
examiner should give a fully reasoned 
opinion as to whether it is as likely as 
not that a psychiatric condition had its 
onset in or was aggravated by service.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the medical evidence in the 
veteran's case, including the May 1995 
private medical report.  In order to 
assist the psychiatrist in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

2.  After the above development, the RO 
should review the claim for service 
connection for a psychiatric disability 
on a de novo basis.  If the decision is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

